                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

vs.                                                  Civ. No. 88-385 KG/CG
                                                     Consolidated with
                                                     Civ. No. 88-786 KG/CG
DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

       Defendant.

                ORDER CONTINUING APRIL 1, 2020, MOTIONS HEARING

       On March 26, 2020, the Court held a telephonic status conference. Daniel Yohalem

represented Plaintiffs while Paul Ritzma and John Robert Emery represented Defendant, who

was present telephonically. The Special Master and the Compliance Officer also appeared

telephonically as well as Angela Medrano, a deputy secretary at the New Mexico Human

Services Department. Having considered the comments and argument of counsel, the Court

ORDERS the following:

       1. Plaintiffs’ oral motion to continue the April 1, 2020, motions hearing is granted and

that motions hearing is continued until further order of the Court;

       2. by 5:00 p.m. on April 3, 2020, the parties shall provide to the Special Master and to

the opposing party documents and affidavits in support of Defendant’s Rule 60(b) Motion to

Modify Second Revised Modified Settlement Agreement and Order Sections II, III and IV(F)(1),

(Doc. 893), and Plaintiffs’ Amended Motion to Enforce Compliance with the Consent Decree

and Orders of this Court and Request for Relief, (Doc. 926), respectively;
        3. those documents and affidavits shall not exceed 50 pages per party and each document

and affidavit must reference the specific issue it pertains to;

        4. if a party believes the April 3, 2020, deadline should be extended, the parties must

confer in good faith to determine if they can agree to a deadline extension before filing a motion

to extend the deadline;

        5. if the parties agree to an extension of the April 3, 2020, deadline, they must file a

notice of that agreed extension;

        6. Defendant’s oral motion to re-file his reply to Defendant’s Rule 60(b) Motion to

Modify Second Revised Modified Settlement Agreement and Order Sections II, III and IV(F)(1)

is denied;

        7. Defendant’s oral motion to stay compliance with the entire Second Revised Modified

Settlement Agreement and Order (Doc. 854-1) during the Coronavirus pandemic is denied at this

time;

        8. the parties shall meet with the Special Master to determine what parts, if any, of the

Second Revised Modified Settlement Agreement and Order should be stayed pending the

Coronavirus pandemic; and

        9. if the parties do not agree what parts, if any, of the Second Revised Modified

Settlement Agreement and Order should be stayed, the Special Master will file his

recommendation on the issue and the parties will have 14 days from the date of that filing to file

any response.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
